Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the rotating bezel", “the case middle” and “the annular ring” in Line 3.
Claim 2 recites the limitation "the ring" in Line 1 and “the radial direction” in Line 4.
Claim 11 recites the limitations "the thickness" and “thickness” in Line 2 and Lines 4, respectively.
Claim 12 recites the limitation "the ring" in Line 1.
Claim 14 recites the limitation "The annular rotating bezel" in Line 1.
Claims 16-17 recite the limitations "the annular ring", “the tongues”, “the first group”, “the second group”, “the bosses”, “said external cylindrical”.
There is insufficient antecedent basis for these limitations in the claims. 
Regarding claim 13, the phrase "specially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitations "an annular rotating bezel" in Line 2 and “a rotating bezel” in Line 3. It is unclear if these bezels are the same or different bezels. For examination purposes, the Examiner will assume that they are the same bezels.  
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addor et al. (EP 0 436 468). With regard to Claim 1, Addor discloses an annular retaining ring (5) for a rotating bezel system (8), intended to cooperate with an external cylindrical surface (6) of a case middle part (1) of a watch case to allow rotation of a rotating bezel on the case middle part, the annular retaining ring comprising means (surface of 5 in contact with 3) for guiding rotation of the rotating bezel around the case middle; wherein the annular ring further includes means (7, 9) .
With regard to Claim 10, Addor discloses the annular retaining ring comprising, on an inner or outer edge, a set of bosses (10), the bosses forming the braking and sound dampening means.
With regard to Claim 11, Addor discloses the annular retaining ring comprising a set of oblong slots (10), each oblong slot being arranged in a thickness of the annular ring facing one of the bosses so as to allow radial flexibility of the boss in a plane wherein the ring extends, the thickness being measured in an axial direction perpendicular to the plane.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Addor et al. (EP 0 436 468). Regarding Claim 12, Addor discloses substantially the claimed invention except for the ring comprising six bosses distributed over 360°, the bosses being spaced apart from each other by 60°.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the ring comprising six bosses distributed over 360°, the bosses being spaced apart from each other by 60°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 13, Addor discloses substantially the claimed invention except for the annular ring being formed of a single piece of material formed of a plastic material.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the annular ring being formed of a single piece of material formed of a plastic material in order to comply with environmental or design requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses watch cases similar to Applican’t claimed invention and having annular rotating bezel system comprising rotating bezels, annular retaining rings and tongues or bosses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833